DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 8, and 14 are amended. Claims 2-7 and 9-13 are as previously presented. Claims 15 and 16 are newly added. Therefore, claims 1-16 are currently pending and have been considered below. 

Response to Amendment
The amendment filed on April 15, 2022 has been entered. Applicant’s amendment overcomes the previously set-forth rejection of claim 1 under U.S.C. 112(f) and U.S.C 112(a) and claims 1, 8, and 14 under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over De’Longhi (EP 2243406 A1) in view of Kodden (US 10194769 B2).
Regarding claim 1, De’Longhi discloses a beverage making device (Para. 0002, lines 1-3, “…coffee machines have been present on the market having a shut-off and regulating device for steam and hot water outflow…”) that is designed to make a hot beverage by allowing for interaction between a beverage basic material and a hot extracting liquid (Para. 0052, lines 1-3, “The device of the present invention is designed to be fitted to a coffee machine, where a controlled jet of steam and/or water is required.”, where in coffee machines, the basic material would be the coffee beans or coffee powder) in one operational mode thereof, and to froth a liquid by supplying a frothing gas to a liquid in another operational mode thereof (Para. 0056, lines 4-5, “…milk in a container 104…”, where gas is sent into the container, Para. 0060, lines 5-6, “…light flow of air which is then discharged into the container 104.”), comprising:
a frothing unit that is arranged and configured to accommodate a quantity of liquid to be frothed and to receive a quantity of hot frothing gas (Para. 0060, The dispenser 103…they are washed by a light flow of air which is then discharged into the container 104.”); 
a heating unit that is arranged and configured to heat a quantity of input liquid for the purpose of obtaining the quantity of hot extracting liquid or the quantity of hot frothing gas (Para. 0061, lines 1-2, “The shut-off and regulating device for steam and/or hot water outflow…”, where being that there is a hot water outflow, there must be a heating device to produce the hot water outflow); 
a switching valve that is arranged downstream of the heating unit (Para. 0049, lines 1-5, “It can be provided in general that the device 1 operates as a valve for opening and closing an outlet…”, where the inlet 3 is hot water, meaning that the heating unit would be upstream the valve), that is coupled to the heating unit, the brewing unit, and the frothing unit (Fig. 9, where the valve is connected to the inlet 3 that receives hot water, the entire coffee machine, and the container 104 that receives air into the milk), the switching device being movably arranged in the internal switching space and comprising a first functional valve member that is arranged and configured to seal a first fluid outlet opening in a first position of the switching device (Para. 0054, lines 5-10, “…stem 6 is rotated through 90° in one direction to take the first groove 13 over the sealing element 8 to produce a by-pass from the interstitial chamber 17 to the region of the interstice 102 delimited between the sealing element 8 and the second element 100 from where the fluid reaches the first outlet 4.”), and a second functional valve member that is arranged and configured to seal a second fluid outlet opening in the second position of the switching device (Para. 0054, lines 10-16, “…for selective opening of the third connection passage, again starting from the intermediate angular position of the stem 6, the stem 6 is rotated through 90° in the opposite direction to take the second groove 13' over the sealing element 8 to produce a by-pass from the interstitial chamber 17 to second outlet 4');
a first conduit connecting the first fluid outlet opening of the valve body of the switching valve to the first functional unit (Modified Fig. 9, first fluid conduit shown) and a second fluid conduit connecting the second fluid outlet opening of the valve body of the switching valve to the second functional unit (Modified Fig. 9, second fluid conduit shown), respectively, wherein one side of at least a functional portion of the position setting device of the switching valve is open to the conduit system (Modified Fig. 9, where each outlet can be closed while the other is opened).

    PNG
    media_image1.png
    676
    655
    media_image1.png
    Greyscale

Modified Figure 9, De’Longhi
De’Longhi does not disclose:
a brewing unit that is arranged and configured to accommodate a quantity of a beverage basic material and to receive a quantity of hot extracting liquid; 
a pumping unit that is arranged and configured to pump the input liquid to the heating unit, and that is operable to realize one of at least two different flow rates of the input liquid; 
a pressure-controlled switching valve, 
where the valve comprises a valve body, a switching device, a position setting device and a biasing mechanism;
the position setting device arranged in the valve body and coupled to the switching device and having a default position under the influence of fluid pressure acting on the position setting device,
the biasing mechanism arranged to bias the entirety of the switching device and the position setting device coupled towards a position corresponding to the default position of the functional portion of the position setting device;
and a conduit system to enable fluid transport through the beverage making device, 
a pumping conduit connecting the pumping unit to the heating unit,
a valve conduit connecting the heating unit to the fluid inlet opening of the valve body of the switching valve
However, Kodden discloses, in the similar field of switching valves within beverage making apparatuses, a brewing unit to accommodate a beverage basic material and a hot extracting liquid (Page 3, lines 3-4, “…brewing chamber for supplying pressurized water, in particular hot water, to the brewing chamber…”), and a pumping unit to pump the input liquid for the purpose of obtaining a quantity of hot extracting liquid (Page 4, lines 6-8, “The orifice in the outlet of the brewing chamber…may determine the period of time that the pressurized water will remain in the brewing chamber…”, where the orifice is capable of producing bubbles, through the addition of a gas), a pressure-controlled switching valve (Page 6, lines 14-15, “…description of an embodiment of a pressure release valve for a beverage making device…”) that is arranged downstream of the heating unit, that is coupled to the heating unit, the first functional unit, and the second functional unit (Modified Fig. 2, where the valve receives heated water and where the brewing chamber and orifice located in the collection chamber are shown), and that comprises a valve body (Modified Fig. 2, 1: Valve housing, Page 6, lines 24-25, “…valve housing 1 of the pressure release valve.”), a switching device (Modified Fig. 2, 7,8, and 9 comprise the switching device), a position setting device (Modified Fig. 2, 7: central rigid portion, Page 6, lines 33-34, “Between the two parts 5,6, is a membrane having a central rigid portion 7…”) and a biasing mechanism (Modified Fig. 2, 8: flexible portion, Page 6, lines 34-35, “The outer circumference of the flexible portion 8 is attached to the housing 1), the valve body comprising an internal switching space (Modified Fig. 2, where the internal switching space is shown) that is accessible from outside the valve body through at least one fluid inlet opening (Modified Fig. 2, where the arrow shows fluid direction inwards) in the valve body, and that is associated with two fluid outlet openings in the valve body (Modified Fig. 2, where the two fluid outlets lead to the collection and brewing chambers), the switching device being movably arranged in the internal switching space (Page 7, lines 24-26, “The pressurized water enters the pressure release valve 25 through inlet 2 (arrow 13 in figure 2) and pushes the membrane 7,8 to the left into said second position, as shown in figure 2.”), the position setting device being arranged in the valve body and being coupled to the switching device (Modified Fig. 2, where the position setting device is 7 or the membrane, where the membrane is can be forced to the left or right of the valve structure), at least a functional portion of the position setting device being arranged and configured to be displaceable from a default position under the influence of fluid pressure acting on the position setting device at one side thereof (Page 7, lines 29-32, “…pumping means terminate…membrane is forced to the right by the spring force…the inlet 2 is blocked, so that no water can flow back…”, where if there is pressurized water, the membrane, Page 7, lines 35-36, “…pushes the membrane 7,8 to the left into said second position, as shown in figure 2.”), and the biasing mechanism being arranged and configured to bias the entirety of the switching device (Modified Fig. 2, 8: flexible portion, where it is coupled to the switching device) and the position setting device coupled thereto towards a position corresponding to the default position of the functional portion of the position setting device (Modified Fig. 2, 7: membrane, where without pressurized water the flexible portion 8 positions the device to the right in a default position); and 
- a conduit system that is arranged and configured to enable fluid transport through the beverage making device (Modified Fig. 2, where the fluid conduits 2,3, and 4 allow for fluid transportation) and that comprises a pumping conduit connecting the pumping unit to the heating unit (Page 7, lines 21-23, “…pumping means of the beverage making device is pumping pressurized water through the water supply conduit to the brewing chamber…”), and a valve conduit connecting the heating unit to the fluid inlet opening of the valve body of the switching valve (Page 3, lines 14-16, “…water reservoir and means for heating the water and means for pumping the heated water…”, where the heated water will be connected to the switching valve structure). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the switching valve in De’Longhi to use the pressure-controlled switching valve as taught by Kodden.
Regarding the pressure-controlled switching valve feature, it is the Examiner’s position that such a modification would be obvious to try for one of ordinary skill in the art. From De’Longhi, a rotating valve is shown to be able to switch between two different positions to close two outlets within a beverage making apparatus. Kodden then shows a valve that also has the ability to move between two different positions to close two different conduit pipes. Within the field of switching valves, there are a finite amount of options regarding the specific design of valve to choose from and implementing the valve from Kodden from De’Longhi would serve the same end purpose of a valve that can move between two different positions to close two different conduit pipes. 

    PNG
    media_image2.png
    681
    1045
    media_image2.png
    Greyscale

Modified Figure 2, Kodden
Regarding claim 2, modified De’Longhi teaches the apparatus according to claim 1, as set forth above, discloses wherein one side of at least a functional portion of the position setting device of the switching valve is open (Inherently disclosed in teaching from Kodden, Modified Fig. 2, where the internal positioning device is open to multiple pipelines) to the pumping conduit (Inherently disclosed in teaching from Kodden, Page 7, lines 21-25, “…pumping means of the beverage making device…The pressurized water enters the pressure release valve through inlet 2…”).
Regarding claim 3, modified De’Longhi teaches the apparatus according to claim 1, as set forth above.
Modified De’Longhi does not disclose:
comprising a flow restrictor that is arranged and configured to locally decrease an internal diameter in the conduit system.
However, Kodden discloses, comprising a flow restrictor (Page 7, lines 18-19, “…the central protrusion 9 of the membrane closes the second outlet 4.”) that is arranged and configured to locally decrease an internal diameter in the conduit system (Modified Fig. 2, where 9: central protrusion obstruction the outlet 4 and decreases the diameter of the system). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the valve system in modified De’Longhi to include the flow restrictor feature as taught by Kodden.
One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of the ability to fully close the outlet, as stated by Kodden, Page 5, Section 4, lines 25-26, “…central protrusion 9 of the membrane closes the second outlet 4.”.
Regarding claim 4, modified De’Longhi teaches the apparatus according to claim 1, as set forth above, discloses wherein the switching valve comprises a conduit piece that is -4-arranged and configured to connect the switching valve to the conduit system (Inherently disclosed in teaching from Kodden, Modified Fig. 2, where the indentation in the conduit system shown in the red box act as the connection between the switching valve and the conduit).
Modified De’Longhi does not disclose:
comprising a flow restrictor that is arranged and configured to locally decrease an internal diameter in the conduit system.
However, Kodden discloses, comprising a flow restrictor (Page 7, lines 18-19, “…the central protrusion 9 of the membrane closes the second outlet 4.”) that is arranged and configured to locally decrease an internal diameter in the conduit system (Modified Fig. 2, where 9: central protrusion obstruction the outlet 4 and decreases the diameter of the system). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the valve system in modified De’Longhi to include the flow restrictor feature as taught by Kodden.
One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of the ability to fully close the outlet, as stated by Kodden, Page 5, Section 4, lines 25-26, “…central protrusion 9 of the membrane closes the second outlet 4.”.
Regarding claim 6, modified De’Longhi teaches the apparatus according to claim 1, as set forth above, discloses wherein the switching valve comprises a carrier shaft that is arranged and configured to carry the switching device (Inherently disclosed in teaching from Kodden, Page 7, lines 18-19, “…the central protrusion 9 of the membrane closes the second outlet 4.”, where the second outlet carries the central protrusion within) and to couple the position setting device to the switching device (Inherently disclosed in teaching from Kodden, Page 5, lines 25-26, “…in which said second outlet is closed, said moveable member being moved by the dynamic pressure variation of the water supplied by the pumping means…”, where the membrane is the position setting device and is coupled to the switching device as both structures move due to pressure variations).
Regarding claim 7, modified De’Longhi teaches the apparatus according to claim 6, as set forth above, discloses wherein, in the switching valve, the carrier shaft extends through an internal passage between the internal switching space and an adjacent space in the valve body (Inherently disclosed in teaching from Kodden, Modified Fig. 2, where the indentation in the conduit system shown in the red box act as the connection between the switching valve and the conduit), leaving a portion of the internal passage free so as to allow for fluid flow through the passage, along the carrier shaft (Inherently disclosed in teaching from Kodden, Page 3, lines 19-21, “During the extraction process, the brewed beverage (coffee) leaves the brewing chamber through an outflow opening in the bottom of the brewing chamber and arrives in a beverage collection chamber.”, where the protrusion 9 allows for free fluid flow).
Regarding claim 9, modified De’Longhi teaches the apparatus according to claim 6, as set forth above, discloses wherein, in the switching valve, the biasing mechanism comprises a coil spring that is arranged around the carrier shaft, extending between a fixed base on the valve body and a base on the carrier shaft (Inherently disclosed in teaching from Kodden, Page 7, lines 12-14, “The central rigid portion 7 of the membrane is forced to the right by a spring force of the flexible portion 8 of the membrane.”, where the flexible portion 8 is attached to the membrane 7).
Regarding claim 10, modified De’Longhi teaches the apparatus according to claim 1, as set forth above.
Modified De’Longhi does not disclose:
wherein, in the switching valve, at least a portion of the position setting device is deformable under the influence of fluid pressure.
However, Kodden discloses wherein, in the switching valve, at least a portion (Page 7, lines 2-4, “The inner edge of the flexible portion 8 of the membrane is attached to the outer edge of the central rigid portion 7 of the membrane.”, the flexible portion is considered to be deformable) of the position setting device is deformable under the influence of fluid pressure (Page 7, lines 24-26, “The pressurized water enters the pressure release valve through inlet 2 (arrow 13 in figure 2) and pushes the membrane 7,8 to the left into said second position, as shown in figure 2.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the position setting device in modified De’Longhi to include the flexible portion as taught by Kodden. 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having a switching valve with the deform under high water pressure, which would allow for movement, as stated by Kodden, Page 5, Section 4, lines 34-36, “…pressurized water…pushes the membrane 7,8 to the left into said second position…”.
Regarding claim 11, modified De’Longhi teaches the apparatus according to claim 1, as set forth above.
Modified De’Longhi does not disclose:
wherein, in the switching valve, the position setting device comprises a membrane.
However, Kodden discloses wherein, in the switching valve, the position setting device comprises a membrane (Page 7, lines 1-2, “…outer circumference of the membrane 7,8 being clamped between the two parts.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the position setting device in modified De’Longhi to include the membrane portion as taught by Kodden. 
One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having a switching valve with the deform under high water pressure, which would allow for movement, as stated by Kodden, Page 5, Section 4, lines 34-36, “…pressurized water…pushes the membrane 7,8 to the left into said second position…”.
Regarding claim 12, modified De’Longhi teaches the apparatus according to claim 11, as set forth above.
Modified De’Longhi does not disclose:
wherein the switching valve comprises a conduit that is arranged and configured to enable fluid access to the position setting device at the position of a central portion of the membrane.
However, Kodden discloses wherein the switching valve comprises a conduit that is arranged and configured to enable fluid access to the position setting device at the position of a central portion of the membrane (Page 7, lines 7-8, “The central rigid portion 7 of the membrane is provided with a number of holes 10, which holes 10 connect the two parts 5,6 of the space inside the housing 1.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the switching valve in modified De’Longhi to have the conduit feature as taught by Kodden.
One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of allowing liquid within the housing, as stated by Kodden, Page 7, lines 7-8, “The central rigid portion 7 of the membrane is provided with a number of holes 10, which holes 10 connect the two parts 5,6 of the space inside the housing 1.”.
	Regarding claim 15, modified De’Longhi teaches the apparatus according to claim 1, as set forth above, discloses wherein a distance between the first functional valve member and the second functional valve member is a function of dimensioning of the internal switching space to ensure that fluid access to one of the first fluid outlet opening and the second fluid outlet opening is blocked while fluid access to the other of the first fluid outlet opening and the second fluid outlet opening is allowed (Inherently disclosed in De’Longhi, Claim 7, lines 3 to end, “…at least a second outlet (4’)…angularly staggered position with respect to the said first element (13)… third element (13') being positioned over said interstitial chamber (17) in said open position of said third communication passage and being positioned staggered with respect to said interstitial chamber (17) in said closed position of said third communication passage.”, where the spacing is done to that the outlet (4’) can be closed when the outlet (4) is opened).
Regarding claim 16, modified De’Longhi teaches the apparatus according to claim 1, as set forth above, discloses a flow restriction having a specific size (Inherently disclosed in De’Longhi, Modified Fig. 6, section that blocks flow from outlet 4 when rotated is a flow restrictor).
Modified De’Longhi does not disclose:
wherein the flow restrictor comprises an orifice having a diameter in a range of 0.8 to 1.2 mm.
However, Kodden discloses a flow restrictor having another size (Page 7, lines 18-19, “…the central protrusion 9 of the membrane closes the second outlet 4.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the flow restrictor in modified De’Longhi to have different sizes as taught by Kodden.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the inherent advantage of having an object with the correct shape and size to seal an outlet to prevent liquid from escaping when the valve is closed, as shown in Kodden, Fig. 2, where the outlet 4 can be sealed with the flow restrictor 9.
	Furthermore, it has been held that the mere change in shape is an obvious modification to make. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). From De’Longhi and Kodden, different shaped and sized flow restrictors are present in the valve systems and serve the same end purpose of closing the outlet conduits to prevent liquid flow. As a result, the change in shape and size would be a design choice depending on the sizing of the conduit that would need to be blocked.

    PNG
    media_image3.png
    430
    634
    media_image3.png
    Greyscale

Modified Figure 5, De’Longhi
Claims 5, 8, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over De’Longhi (EP 2243406 A1) in view of Kodden (US 10194769 B2) and in further view of Corti (WO 2012137185 A1).        
Regarding claim 5, modified De’Longhi teaches the apparatus according to claim 1, as set forth above.
Modified De’Longhi does not disclose:
Wherein the switching valve comprises a fluid seal that is arranged and configured to prevent fluid flow from the internal switching space to the position setting device.
However, Corti discloses, in the similar field of valve structures within beverage making apparatuses, a valve with a fluid seal (Page 11, lines 8-9, “…sealing ring 63 engages the inner surface of portion of hole 34 in fluidtight manner.”) that prevents fluid flow from the internal area to the position setting device (Modified Fig. 2.2, where the protrusion contains a location for the sealing ring). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the interface between the positioning device and the water outlet, which connect to the internal space, from Kodden with the fluid seal as taught by Corti. 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a water tight system where the protrusion is able to be inserted into a pipe without leakage as stated by Corti, Page 11, lines 8-9, “…sealing ring 63 engages the inner surface of portion of hole 34 in fluidtight manner.”


    PNG
    media_image4.png
    399
    866
    media_image4.png
    Greyscale

Modified Figure 2.2, Corti
Regarding claim 8, modified De’Longhi teaches the apparatus according to claim 6, as set forth above.
Modified De’Longhi does not disclose: 
wherein, in the switching valve, the fluid seal comprises a sealing ring that is arranged and configured to snugly encompass the carrier shaft at a position in the valve body between the internal switching space and the position setting device.
However, Corti discloses, in the similar field of valve structures within beverage making apparatuses a fluid seal that is a sealing ring (Page 11, lines 8-9, “…sealing ring 63 engages the inner surface of portion of hole 34 in fluidtight manner.”) which encompasses the carrier shaft (Modified Fig. 2.2, where the protrusion is considered the position setting device, where it is located in the carrier shaft). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first functional valve member, which is considered a protrusion, and the fluid outlet leading to the collection chamber from Kodden to have the fluid sealing ring on a protrusion as taught by Corti.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a water tight system where the protrusion is able to be inserted into a pipe without leakage as stated by Corti, Page 11, lines 8-9, “…sealing ring 63 engages the inner surface of portion of hole 34 in fluidtight manner.”
Regarding claim 13, modified De’Longhi teaches the apparatus according to claim 1, as set forth above.
Modified De’Longhi does not disclose: 
wherein, in the switching valve, at least one of the first functional valve member and the second functional valve member of the switching device comprises a sealing ring, and wherein an internal surface portion of the valve body is arranged and configured to constitute a seat of the sealing ring.
However, Corti discloses, in the similar field of valve structures within beverage making apparatuses a protrusion that contains seat (Modified Fig. 2.2, where the callout to the sealing ring located on the conduit shows an indentation on the conduit that server to seat the sealing ring) for a sealing ring that is water tight (Page 11, lines 8-9, “…sealing ring 63 engages the inner surface of portion of hole 34 in fluidtight manner.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first functional valve member from Kodden to include the sealing ring and have a seat to fit the sealing ring as taught by Corti.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a water tight system where the protrusion is able to be inserted into a pipe without leakage as stated by Corti, Page 11, lines 8-9, “…sealing ring 63 engages the inner surface of portion of hole 34 in fluidtight manner.”
Regarding claim 14, modified De’Longhi teaches the apparatus according to claim 1, as set forth above.
Modified De’Longhi does not disclose: 
Wherein, in the switching valve, at least one of the first functional valve member and the second functional valve member of the switching device comprises a protrusion, and wherein a passage associated with the respective fluid outlet opening is provided with a sealing ring that is arranged and configured to snugly encompass the protrusion.
However, Corti discloses, in the similar field of valve structures within beverage making apparatuses a protrusion where the fluid passage containing the protrusion has a sealing ring (Modified Fig. 2.2, where the protrusion contains a location for the sealing ring) able to provide a water tight fit (Page 11, lines 8-9, “…sealing ring 63 engages the inner surface of portion of hole 34 in fluidtight manner.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the first functional valve member with the protrusion from Kodden with the sealing ring on a protrusion as taught by Corti.
One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a water tight system where the protrusion is able to be inserted into a pipe without leakage as stated by Corti, Page 11, lines 8-9, “…sealing ring 63 engages the inner surface of portion of hole 34 in fluidtight manner.”

Response to Arguments
Applicant’s arguments, see Pages 8-13, filed 06/07/2022, with respect to the rejection(s) of claim(s) 1-14 under U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of applicant’s argument and newly found prior art regarding a valve capable of moving between two different positions to close two different outlet conduits.

Applicant’s argument regarding the lack of a protrusion on the membrane of Kodden is not persuasive. Examiner acknowledges that there is no protrusion to cover the second outlet conduit within Kodden, however multiple protrusions are not specifically stated in the claims. 
From claim 14, “…at least one of the first functional valve member and the second functional valve member of the switching device comprises a protrusion…”, where Kodden would satisfy the ‘at least one’ protrusion requirement.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Savioz (WO 2017097674 A1) discloses a three way valve that can seal multiple outlets and receive liquid from an inlet, where the valve is within a beverage making apparatus that contains a milk frothing device and heating unit; however a “switching mechanism” is not specifically stated.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
07/05/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761